Case 1:11-cr-00740-RBK Document 1608 Filed 05/03/21 Page 1 of 2 PageID: 53076




                                          U.S. Department of Justice

                                          United States Attorney
                                          District of New Jersey


Norman Gross                              Camden Federal Building & U.S. Courthouse                 856/968-4930
Assistant United States Attorney          Post Office Box 2098, 401 Market Street, 4th Floor   Fax: 856/968-4917
norman.gross@usdoj.gov                    Camden New Jersey 08101-2098


                                          May 3, 2021

Honorable Robert B. Kugler
Mitchell H. Cohen U.S. Courthouse
1 John F. Gerry Plaza, Room 6040
Camden, NJ 08101

           Re: United States v. Salvatore Pelullo
               Criminal No. 11-740 (RBK)

Dear Judge Kugler:

       Now that defendant Salvatore Pelullo’s reply brief in his pending appeals
will be filed in the Third Circuit this Thursday, May 6, the United States
respectfully requests that the Court direct that he be transferred back to his place of
permanent confinement, FCI Coleman.

       The Court has been more than generous to Pelullo in allowing him to remain
in the Philadelphia Federal Detention Center for years, first to participate in the
remand proceedings, then to assist his attorney in the filing of his appellate briefs.
The Court also permitted Pelullo to remain in the FDC to facilitate his involvement
in family counseling last fall. But Pelullo should now be treated like other
sentenced prisoners.

       Moreover, according to FDC officials, Pelullo has repaid the Court’s
generosity by violating BOP prohibitions against the misuse of controlled
substances and was sanctioned for such misuse in 2020. Moreover, FDC staff has
informed me that they would prefer that Pelullo be returned to FCI Coleman
because the FDC does not house male designated inmates and FCI Coleman will
better provide for Pelullo’s security and programming needs.
Case 1:11-cr-00740-RBK Document 1608 Filed 05/03/21 Page 2 of 2 PageID: 53077




                               Respectfully submitted

                               RACHAEL A. HONIG
                               United States Attorney


                         By:
                               NORMAN GROSS
                               Assistant United States Attorney

cc: Troy Archie, Esq., counsel for Salvatore Pelullo, by ECF and email




                                        2
